DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of claim 1, see 122 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the following:

    PNG
    media_image1.png
    330
    657
    media_image1.png
    Greyscale

At the instant, the claim is indefinite.

First, the claim requires the combination of a powered latch, interior unlatch and unlock input features, and a controller.

    PNG
    media_image2.png
    603
    602
    media_image2.png
    Greyscale

As shown in figure 1 (above) and as described in the specification, the powered latch is element 6 and the interior unlatch and unlock input features are elements 12 and 14 respectively.
However, it is unclear which controller is claimed. 
As seen in figure 1, the controller is element 8, which is electrically connected to both input features and then electrically connected to the powered latch. However, the controller 8 is not capable of perform any function with respect to a vehicle speed since there is no connection between the controller 8 and a speed sensor.

    PNG
    media_image3.png
    519
    742
    media_image3.png
    Greyscale

Then, as seen in figure 3, as shown above, is shows that a controller 16a is located on the powered latch 6A, that is in connection to an ABS module that will detect the speed of the vehicle. 
However, it is unclear where is the interior unlock feature and how is connected to the illustrated scheme.

    PNG
    media_image4.png
    293
    483
    media_image4.png
    Greyscale

Is this what the applicant is trying to claim as the invention? 

Second, the claim requires the depending of the vehicle speed. However, how that is possible?
In order to have that, the latch system requires sensors in an ABS module (34) that will detect the speed and then transfer that information through a high-speed data network (24) to a digital logic controller (20) to determine the vehicle speed. Then, this information is send to the controller (16A) via a data network (18) in order to make the corresponding feature. Therefore, without these features, there is no detection of the speed. These are not optional.

Therefore, in order to continue with the examination, the claim will be interpreted and examined as follows:
-A latch system for vehicle doors, the latch system comprising:
a controller and a powered actuator that is configured to unlatch the powered latch;
an interior unlatch input feature that can be actuated by a user to provide an unlatch request;
an interior unlock input feature that can be actuated by a user to provide an unlock request; 
the controller is in communication with the interior unlatch input feature and the interior unlock input feature;
a digital logic controller and a module that comprising at least one sensor that measures a vehicle speed;
is electronically connected to the digital logic controller and the module to receive vehicle speed data;
wherein, the controller is configured such that it does not unlatch the powered latch if the vehicle speed is greater than a predefined value unless the interior unlock feature is actuated followed by actuation of the interior unlatch feature within a predefined time interval following actuation of the interior unlock feature.-.
Correction is required

Allowable Subject Matter
Claim 1, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 12, 2021